DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Status
This action is in response to the amendment filed on 5/23/2022. Claims 1, 2, 7, 9-17 are pending. Claims 1, 7, 9, are amended. Claims 15-17 have been added. No claims are currently cancelled.

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. The applicant has argued the previous 101 rejection, stating “The claims do not organize a person's behavior.” Not only is seeking to add information to a customer directed to certain methods of organizing human activity (managing personal behavior) the concept is also directed to a mental process (using a computer as a tool in the manner of apply it.) A human uses a computer as a tool to obtain an image, acquire traffic flows, identify a specific traffic flow, and determine if the traffic flow is that of an employee. Even though the applicant argues that it is not practical for a person with a person with a pencil and paper. Maybe not with merely a pencil and paper, but with the use of a computer as a tool, a human operator can receive the pictures and track the movements of a person. The claims appear to be merely tracking that someone went through an employee gate and stating they much be an employee because they went through the gate. There are no further claimed limitations on how the person is identified, so a human can easily look at a received photo and say hey that is an employee, or simply make an assumption that because the person who went into the employee lounge must be an employee.  

The applicant has argued that the claim “is patent eligible for reasons similar to claim 3 of Example 36 of the USPTO PEG guidance.” The examiner respectfully disagrees. In example 36, the claim determined to be patent eligible recited "a high resolution video camera array with overlapping views to track items of inventory [that] was not well-understood, routine, conventional activity to those in the field of inventory control." Id. at 16. The claimed video camera array "provides the technological solution to the technological problem of automatically tracking objects and determining their physical position using a computer vision system." Id. ( emphasis added). But claim 1 in this case is not limited to a particular technological solution. The applicant appears to be arguing that the technical benefit is a lack of identification “The additional elements avoid a need for each person to perform a special act to signal their identity.” This would not be a technical solution to a technical problem, this would merely be a removal of a step. 

Applicant’s invention, based on the broadest reasonable interpretation of the claims could merely involve a person using a computer or merely receiving photographs and stating that since it was a human that walked through a specific employee area that person must be an employee. At the very least the invention involves a person using a computer as a tool in the manner of apply it looking at images. The claims seem to imply that any individual that would walk through to that area must be an employee. 

The applicant argues “The arrangement of additional elements of claim 1 is not routine and conventional in the industry of tracking traffic flows of customers and employees in a facility such as a market or a shop.” With regards to the cameras argument. The applicant is not claiming camera, or the positioning of cameras. The applicant is merely claiming a camera that takes multiple images (a camera that takes photos). There is nothing claimed about more than one camera, or anything related to the position of the one “camera.” The applicant also argues that the “particular machine… solves the problem of identifying a flow of a person without a specific act by the person.” It is unclear what the applicant is arguing with relation to “without a specific act” the claim language requires someone to take a specific path and have a photo taken. It appears as though a person would as an “act” have to walk through an area. Applicant’s arguments are not persuasive. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. The applicant’s claimed invention does not contain limitations that integrate the invention into a practical application. The applicant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Aspects of the abstract idea cannot provide an inventive concept. “If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been trans-formed into a patent-eligible application of an abstract idea.” BSG, 899 F.3d at 1290–91. “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” Id. at 1290; Revised Guidance at 56 (“[I]f a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)”) (emphasis added). Individually, the additional elements are generic components used to perform generic functions. The generic description of the elements indicates their conventionality. See Spec. ¶¶ 13; MPEP § 2106.05(d)(I) (a generic description of elements indicates they are well-known enough that no further description is needed to satisfy 35 U.S.C. § 112(a)); Alice, 573 U.S. at 225– 26 (using computers to create electronic records, track multiple transactions, and issue simultaneous instructions is not inventive; “Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Elec. Power, 830 F.3d at 1355 (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”). Nor is the ordered combination of additional elements inventive. See Killian, 45 F.3d at 1380 (the additional steps to collect data, comprehend its meaning, and provide results on generic computers are not inventive); In re Bd. of Tr. of Leland Stanford Junior Univ., 991 F.3d 1245, 1251–52 (Fed. Cir. 2021) (receiving, extracting, and storing data are well-known, routine, and conventional steps for executing an algorithm on a computer); Bozeman, 955 F.3d at 980–81 (using known computer elements to collect, analyze and present data and send notifications is a logical sequence with no inventive concept); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (data retrieval, analysis, modification, generation, display, and transmission using generic computer technology is not inventive); Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (a conventional ordering of steps of processing data, routing it, controlling it, and monitoring its reception by using conventional technology achieves desired results); Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) (receiving information requests and delivering records is well-understood, routine, and conventional activity); Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (arranging, storing, retrieving, sorting, eliminating, and determining are conventional, routine, and well-known computer functions); In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (processing, receiving, and storing can be performed by a general purpose computer without special programming); see Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1374 (Fed. Cir. 2017) (claims that are directed to an abstract idea and merely require generic computer implementation are not eligible).

“The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188–89, (1981); see Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1169 (Fed. Cir. 2019) (“[R]eciting an abstract idea by itself in a claim––even if the idea is novel and non-obvious– –is not enough to save it from ineligibility.”); Two-Way, 874 F.3d at 1340 (“Eligibility and novelty are separate inquiries.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (“While the claims may not have been anticipated or obvious because the prior art did not disclose [two limitations], that does not suggest that the idea of ‘determining’ and ‘outputting’ is not abstract, much less that its implementation is not routine and conventional.”); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (assuming the invention is novel “does not avoid the problem of abstractness”). The previous 101 rejection is maintained.

Applicant's arguments directed to the previous 112(b) rejection has been fully considered but they are not persuasive. The applicant has argued the lack of antecedent basis rejection. The applicant has argued that the noun “employee” is proceeded by an “an.” Although this is true, the “an” it is in relation to a location through which only “an” employee passes. So there is no specific employee previously passing, the applicant is claiming merely a location that “an” employee may pass through, not that an employee is passing through said location. Further, even the language of traffic flows corresponds to the “movement of one of said plurality of moving objects.” Those moving objects aren’t defined to be employees, merely objects. The previous 112, 2nd rejection is maintained. 

The applicant has argued the previous art rejection stating “Claim 1 recites: "identify, from the plurality of traffic flows, a traffic flow that passes through a location through which only an employee passes; and determine that the identified traffic flow is a traffic flow of the employee." By contrast, Sharma fails to disclose the combination of above-mentioned features of claim 1.” The examiner respectfully disagrees. Sharma teaches processing a plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis comprises a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. In this particular application of the present invention, the employee's tracking stays within a "predefined area" 140, e.g., employee-only counter area, in the physical space during a predefined window of time, which is recognizable as an employee tracking according to the employee detection criteria. In the exemplary embodiment shown in FIG. 2, the person with "tracking 3" 420C is recognized 240 as an employee among the people in the physical space 130 because the behavior analysis for the tracking of the person matches an employee detection criteria. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Even if Sharma determines a frequency and a traffic flow staying value, the prior art merely needs to teach the claimed limitation. The applicant does not claim that there is no frequency detected and/or that the traffic flow does not state. Merely because Sharma teaches additional data that is assessed within the application of the invention does not mean that the evidence that a traffic flow of employee is not identified. Prior art is any evidence that your invention was already publicly known or available, in whole or in part, before the effective filing date of your patent application. The prior art clearly shows that the existence of a system that determines a traffic flow through a location can be identified as an employee. 

The applicant has added new claims with further limitations. The examiner has updated the search as well as the previous prior art rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7, 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of determining human traffic flow. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 2, 7, 9-17) is/are directed to an abstract idea without significantly more. 

Step 1
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (7) is/are directed to a method, claim(s) (9) is/ are directed to a system, and claims(s) (1, 2, 10-17) is/are directed to a device and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process and certain methods of organizing human activity. Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of acquiring human traffic flows and determining that a traffic flow is a traffic flow of a specific person which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “unit,” and ”device” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the unit and device language, the claim encompasses the user manually determining the path of a human. The mere nominal recitation of a generic devices does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to determine a path of a human which is a method of managing personal behavior. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a processor, a camera, a processor, a memory.  The technology in the steps is recited at a high level of generality, i.e., as a generic device performing a generic device function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) acquiring traffic flows and determining a traffic flow based on a passed through location of a specific person which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for acquiring and determine which is the abstract idea steps of determining the path of a human in the manner of “apply it”. Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. to determine that a specific human has done a specific traffic pattern).  Using a device to acquire and determine the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity applied to certain methods of organizing human activity involving data gathering and data analysis to determine that a specific human has done a specific traffic pattern.  

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 10-17 recite limitations which further limit the claimed analysis of data, and narrow the abstract idea.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it.” Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about a human.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


[0082] Exemplary embodiments of the present invention have been described. Each of the image acquisition system 10, the traffic flow information generating device 20, the traffic flow determination device 30, the internal attribute acquisition system 40, the external attribute acquisition system 50, and the terminal device 60 described above may have a computer system therein. Further, the process described above is stored in a computer-readable recording medium in the form of a program, and the above process is performed by the computer reading and executing the program. Here, the computer-readable recording medium means a magnetic disk, a magneto-optical disk, a CD-ROM, a DVD-ROM, a semiconductor memory, or the like. Alternatively, the computer program may be distributed to a computer via a communication line, and the computer receiving the distribution may execute the program.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art references Sharma et al. (US 7957565 B1), Ghosh US 20160117688 A1, Azar US 20150235161 A1, Hurewitz US 20140365334 A1, disclose a unit, a processor, a memory, a camera, and a device in at least Sharma (abstract, Fig. 3, col. 10, lines 11-63, col. 13, lines 27-51, Ghosh (Fig. 1-4, ¶ 3, 30, 36, 50, 55, 57, 64), Azar (Fig. 1-3, 6-8, ¶ 64-76) Hurewitz (Fig. 1-5, ¶ 20, 24, 56, 101).


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, 9 recites the limitation “the employee” in the last limitation. There is insufficient antecedent basis for this limitation in the claim. Although there is an “an” it is in relation to a location through which only “an” employee passes. So there is no specific employee actively or previously passing, the applicant is claiming merely a location that “an” employee may pass through, not that an employee is actually passing or has passed through said location. Further, even the language of traffic flows corresponds to the “movement of one of said plurality of moving objects.” Those moving objects aren’t defined to be employees, merely objects.

Claim 15 recites the limitation "the employee.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear which employee the claim is referring to.

Claims 2, 10-14, 16-17 are also rejected based on a dependence on a previously rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US 7957565 B1). 

Regarding claim 1, Sharma teaches a traffic flow determination device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions (col. 10, lines 39-64, col. 10, lines 26-32, Fig. 3); 

obtain a plurality of images from a camera, wherein said plurality of images include a plurality of moving objects (col. 7, line 9-16, The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the persons from the plurality of input images. It is an objective of the present invention to efficiently handle complex human behavior from video sources utilizing a plurality of computer vision technologies, such as person detection and tracking, in a preferred embodiment. col. 7, lines 48-46, The behavior analysis can comprise a path analysis as one of the characterization methods. The present invention processes the plurality of input images in order to track each person in the plurality of persons in each field of view of the plurality of means for capturing images 100. The present invention processes the path analysis for each person in the plurality of persons for the video-based behavior analysis based on the tracking in an exemplary embodiment. Abstract); 

acquire, from the plurality of images, a plurality of traffic flows, wherein each traffic flow corresponds to the movement of one of said plurality of moving objects (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people.); 

identify, from the plurality of traffic flows, a traffic flow that passes through a position location through which only an employee passes from the plurality of traffic flows (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people. Col. 9, line 42 – col. 10, line 3, In the exemplary embodiment shown in FIG. 2, the person with "tracking 3" 420C is recognized 240 as an employee among the people in the physical space 130 because the behavior analysis for the tracking of the person matches an employee detection criteria. In this particular application of the present invention, the employee's tracking stays within a "predefined area" 140, e.g., employee-only counter area, in the physical space during a predefined window of time, which is recognizable as an employee tracking according to the employee detection criteria. Col. 11, line 1 – col. 12, line 37, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at least one threshold for the frequency of tracking in a "predefined area" 140 of the physical space 130. Examples of the spatial rules can comprise frequency detection of the tracking in the employee only area, specific area, exit, and area behind counter. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Temporal rules, which comprise at least one threshold for dwell time and average trip time in a specific place of the physical space 130. Examples of behavior detection by the temporal rules can comprise stocking behavior for the shelves over certain duration of time. Rules for using repetitive pattern of behavior. Examples of such rules can comprise repetitive trips between two points in the physical space 130. Rules for the behavior changes caused by a specific event in the physical space 130, in which the behaviors driven by predefined specific events can be translated as the targeted employee behavior. Examples of such behavior can comprise responsive behavior to an announcement for the employee in the physical space 130, and change of velocity and direction in the tracking. Rules for utilizing the relationship among the tracks of people, in which the relationship shows the employee and non-employee interaction. Examples of such relationship can comprise one-to-many mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.); 

and determine that the identified traffic flow is a traffic flow of the employee (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people... The path analysis collects a plurality of trip information for each person tracked during a predefined window of time. In the embodiment of the present invention, the trip information can comprise attributes for initial point and destination, coordinates of the person's position, temporal attributes, such as trip time and trip length, and average velocity for each of the plurality of trips. Based on employee recognition criteria applied to the trip information, the path analysis can be used to distinguish employees from non-employees. Col. 9, line 42 – col. 10, line 3, In the exemplary embodiment shown in FIG. 2, the person with "tracking 3" 420C is recognized 240 as an employee among the people in the physical space 130 because the behavior analysis for the tracking of the person matches an employee detection criteria. In this particular application of the present invention, the employee's tracking stays within a "predefined area" 140, e.g., employee-only counter area, in the physical space during a predefined window of time, which is recognizable as an employee tracking according to the employee detection criteria. Col. 11, line 1 – col. 13, line 24, discloses an employee recognition criteria, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at least one threshold for the frequency of tracking in a "predefined area" 140 of the physical space 130. Examples of the spatial rules can comprise frequency detection of the tracking in the employee only area, specific area, exit, and area behind counter. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Temporal rules, which comprise at least one threshold for dwell time and average trip time in a specific place of the physical space 130. Examples of behavior detection by the temporal rules can comprise stocking behavior for the shelves over certain duration of time. Rules for using repetitive pattern of behavior. Examples of such rules can comprise repetitive trips between two points in the physical space 130. Rules for the behavior changes caused by a specific event in the physical space 130, in which the behaviors driven by predefined specific events can be translated as the targeted employee behavior. Examples of such behavior can comprise responsive behavior to an announcement for the employee in the physical space 130, and change of velocity and direction in the tracking. Rules for utilizing the relationship among the tracks of people, in which the relationship shows the employee and non-employee interaction. Examples of such relationship can comprise one-to-many 
mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.). 

Regarding claim 2, Sharma teaches wherein the at least one processor is configured to execute the instructions to determine the determination unit determines that, among the plurality of traffic flows, a traffic flow other than the identified-a traffic flow of a person belonging to the first category, is a traffic flow of a customer person belonging to a second category different from the first category (abstract, col. 7, lines 46-55, col. 11, lines 9-41, col. 8, line 54 – col. 9, line 30, col. 13, lines 51-60).

Regarding claim 7, Sharma teaches obtaining, by at least one processor, a plurality of images from a camera, wherein said plurality of images include a plurality of moving objects;  (col. 7, line 9-16, The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the persons from the plurality of input images. It is an objective of the present invention to efficiently handle complex human behavior from video sources utilizing a plurality of computer vision technologies, such as person detection and tracking, in a preferred embodiment. col. 7, lines 48-46, The behavior analysis can comprise a path analysis as one of the characterization methods. The present invention processes the plurality of input images in order to track each person in the plurality of persons in each field of view of the plurality of means for capturing images 100. The present invention processes the path analysis for each person in the plurality of persons for the video-based behavior analysis based on the tracking in an exemplary embodiment., col. 10, lines 39-64, col. 10, lines 26-32, Fig. 3, Abstract); 

acquiring, by the least one processor, a plurality of traffic flows, wherein each traffic flow corresponds to the movement of one of said plurality of moving objects (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people.); 

identifying, from the plurality of traffic flows by the at least one processor, a traffic flow that passes through a location through which only an employee passes; and  (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people. Col. 9, line 42 – col. 10, line 3, In the exemplary embodiment shown in FIG. 2, the person with "tracking 3" 420C is recognized 240 as an employee among the people in the physical space 130 because the behavior analysis for the tracking of the person matches an employee detection criteria. In this particular application of the present invention, the employee's tracking stays within a "predefined area" 140, e.g., employee-only counter area, in the physical space during a predefined window of time, which is recognizable as an employee tracking according to the employee detection criteria. Col. 11, line 1 – col. 12, line 37, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at least one threshold for the frequency of tracking in a "predefined area" 140 of the physical space 130. Examples of the spatial rules can comprise frequency detection of the tracking in the employee only area, specific area, exit, and area behind counter. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Temporal rules, which comprise at least one threshold for dwell time and average trip time in a specific place of the physical space 130. Examples of behavior detection by the temporal rules can comprise stocking behavior for the shelves over certain duration of time. Rules for using repetitive pattern of behavior. Examples of such rules can comprise repetitive trips between two points in the physical space 130. Rules for the behavior changes caused by a specific event in the physical space 130, in which the behaviors driven by predefined specific events can be translated as the targeted employee behavior. Examples of such behavior can comprise responsive behavior to an announcement for the employee in the physical space 130, and change of velocity and direction in the tracking. Rules for utilizing the relationship among the tracks of people, in which the relationship shows the employee and non-employee interaction. Examples of such relationship can comprise one-to-many mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.); 

determining, by the at least one processor, that the identified traffic flow is a traffic flow of the employee (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people... The path analysis collects a plurality of trip information for each person tracked during a predefined window of time. In the embodiment of the present invention, the trip information can comprise attributes for initial point and destination, coordinates of the person's position, temporal attributes, such as trip time and trip length, and average velocity for each of the plurality of trips. Based on employee recognition criteria applied to the trip information, the path analysis can be used to distinguish employees from non-employees. Col. 9, line 42 – col. 10, line 3, In the exemplary embodiment shown in FIG. 2, the person with "tracking 3" 420C is recognized 240 as an employee among the people in the physical space 130 because the behavior analysis for the tracking of the person matches an employee detection criteria. In this particular application of the present invention, the employee's tracking stays within a "predefined area" 140, e.g., employee-only counter area, in the physical space during a predefined window of time, which is recognizable as an employee tracking according to the employee detection criteria. Col. 11, line 1 – col. 13, line 24, discloses an employee recognition criteria, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at least one threshold for the frequency of tracking in a "predefined area" 140 of the physical space 130. Examples of the spatial rules can comprise frequency detection of the tracking in the employee only area, specific area, exit, and area behind counter. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Temporal rules, which comprise at least one threshold for dwell time and average trip time in a specific place of the physical space 130. Examples of behavior detection by the temporal rules can comprise stocking behavior for the shelves over certain duration of time. Rules for using repetitive pattern of behavior. Examples of such rules can comprise repetitive trips between two points in the physical space 130. Rules for the behavior changes caused by a specific event in the physical space 130, in which the behaviors driven by predefined specific events can be translated as the targeted employee behavior. Examples of such behavior can comprise responsive behavior to an announcement for the employee in the physical space 130, and change of velocity and direction in the tracking. Rules for utilizing the relationship among the tracks of people, in which the relationship shows the employee and non-employee interaction. Examples of such relationship can comprise one-to-many 
mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.). 

Regarding claim 9, Sharma teaches a camera configured to acquire an image by performing imaging, wherein said image includes a plurality of moving objects (col. 10, lines 39-64, The means for capturing images 100 can comprise an analog camera, USB camera, or Firewire camera. The means for video interface, which can comprise a video frame grabber, USB interface, or Firewire interface, are typically included in the same enclosure as the means for control and processing. The means for control and processing can be a general-purpose personal computer, such as a Pentium 4 PC, or a dedicated hardware that can carry out the required computation. The means for control and processing, as well as the means for video interface, can be placed locally or remotely, as long as the connection to the means for capturing images 100 can be established. The internal means for storing data, such as internal hard disks, is placed within the same enclosure as the means for control and processing. The external means for storing data, such as a network storage driver or internal hard disks contained in a remote computer, can be placed locally or remotely, as long as a means for transferring data is available. col. 10, lines 26-32, Fig. 3);

at least one memory configured to store instructions (col. 10, lines 26-64, In an exemplary embodiment, a general-purpose USB webcam can serve as the means for capturing images 100. A Pentium 4 2.8 GHz PC having 1 GB memory can serve as a means for control and processing, where a generic USB interface included in the PC's motherboard can serve as a means for video interface. A generic IDE hard disk drive can serve as the internal means for storing data or the external means for storing data.); 

and at least one processor configured to execute the instructions to: generate a plurality of traffic flows based on the image, wherein each traffic flow corresponds to the movement of one of said plurality of moving objects (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the persons from the plurality of input images. It is an objective of the present invention to efficiently handle complex human behavior from video sources utilizing a plurality of computer vision technologies, such as person detection and tracking, in a preferred embodiment. col. 7, lines 48-46, The behavior analysis can comprise a path analysis as one of the characterization methods. The present invention processes the plurality of input images in order to track each person in the plurality of persons in each field of view of the plurality of means for capturing images 100. The present invention processes the path analysis for each person in the plurality of persons for the video-based behavior analysis based on the tracking in an exemplary embodiment... The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people. Abstract, col. 10, lines 26-64, Fig. 3); 

identify, from the plurality of traffic flows, a traffic flow that passes through a position through which only an employee passes (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people. Col. 9, line 42 – col. 10, line 3, In the exemplary embodiment shown in FIG. 2, the person with "tracking 3" 420C is recognized 240 as an employee among the people in the physical space 130 because the behavior analysis for the tracking of the person matches an employee detection criteria. In this particular application of the present invention, the employee's tracking stays within a "predefined area" 140, e.g., employee-only counter area, in the physical space during a predefined window of time, which is recognizable as an employee tracking according to the employee detection criteria. Col. 11, line 1 – col. 12, line 37, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at least one threshold for the frequency of tracking in a "predefined area" 140 of the physical space 130. Examples of the spatial rules can comprise frequency detection of the tracking in the employee only area, specific area, exit, and area behind counter. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Temporal rules, which comprise at least one threshold for dwell time and average trip time in a specific place of the physical space 130. Examples of behavior detection by the temporal rules can comprise stocking behavior for the shelves over certain duration of time. Rules for using repetitive pattern of behavior. Examples of such rules can comprise repetitive trips between two points in the physical space 130. Rules for the behavior changes caused by a specific event in the physical space 130, in which the behaviors driven by predefined specific events can be translated as the targeted employee behavior. Examples of such behavior can comprise responsive behavior to an announcement for the employee in the physical space 130, and change of velocity and direction in the tracking. Rules for utilizing the relationship among the tracks of people, in which the relationship shows the employee and non-employee interaction. Examples of such relationship can comprise one-to-many mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.); 

and determine that the identified traffic flow is a traffic flow of the employee (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people... The path analysis collects a plurality of trip information for each person tracked during a predefined window of time. In the embodiment of the present invention, the trip information can comprise attributes for initial point and destination, coordinates of the person's position, temporal attributes, such as trip time and trip length, and average velocity for each of the plurality of trips. Based on employee recognition criteria applied to the trip information, the path analysis can be used to distinguish employees from non-employees. Col. 9, line 42 – col. 10, line 3, In the exemplary embodiment shown in FIG. 2, the person with "tracking 3" 420C is recognized 240 as an employee among the people in the physical space 130 because the behavior analysis for the tracking of the person matches an employee detection criteria. In this particular application of the present invention, the employee's tracking stays within a "predefined area" 140, e.g., employee-only counter area, in the physical space during a predefined window of time, which is recognizable as an employee tracking according to the employee detection criteria. Col. 11, line 1 – col. 13, line 24, discloses an employee recognition criteria, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at least one threshold for the frequency of tracking in a "predefined area" 140 of the physical space 130. Examples of the spatial rules can comprise frequency detection of the tracking in the employee only area, specific area, exit, and area behind counter. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Temporal rules, which comprise at least one threshold for dwell time and average trip time in a specific place of the physical space 130. Examples of behavior detection by the temporal rules can comprise stocking behavior for the shelves over certain duration of time. Rules for using repetitive pattern of behavior. Examples of such rules can comprise repetitive trips between two points in the physical space 130. Rules for the behavior changes caused by a specific event in the physical space 130, in which the behaviors driven by predefined specific events can be translated as the targeted employee behavior. Examples of such behavior can comprise responsive behavior to an announcement for the employee in the physical space 130, and change of velocity and direction in the tracking. Rules for utilizing the relationship among the tracks of people, in which the relationship shows the employee and non-employee interaction. Examples of such relationship can comprise one-to-many 
mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.). 

Regarding claim 10, Sharma teaches wherein the plurality of images includes a first image, the first image includes a first person, and the first person is moving (col. 7, lines 9-61, col. 11, lines 9-41, col. 12, line 50- col. 13, line 25). 

Regarding claim 11, Sharma teaches wherein the at least one processor acquires the plurality of traffic flows by detecting moving objects in the plurality of images (abstract, col. 7, lines 9-61, col. 11, lines 9-41, col. 10, lines 26-55, col. 12, line 50- col. 13, line 25, Fig. 1-6, show the paths taken by said person). 

Regarding claim 12, Sharma teaches wherein each traffic flow of the plurality of traffic flows corresponds to a movement of one or more persons through a facility (abstract, col. 7, lines 9-61, col. 8, lines 21-25, col. 11, lines 9-41, col. 10, lines 26-55, col. 12, line 50- col. 13, line 59, Fig. 1-6, show the paths taken by said person). 

Regarding claim 13, Sharma teaches wherein a first traffic flow of the plurality of traffic flows is composed of pieces of traffic flow information corresponding to the first person (abstract, col. 7, lines 9-61, col. 8, lines 21-25, col. 11, lines 9-41, col. 10, lines 26-55, col. 12, line 50- col. 13, line 59, Fig. 1-6, show the paths taken by said person).

Regarding claim 14, Sharma teaches wherein the at least one processor identifies, from the plurality of traffic flows, that the first traffic flow passes through a position of the facility which is in an employee-only area (abstract, col. 9, line 60 – col. 10, line 3, col. 11, lines 9-41, col. 12, lines 27-63, Fig. 1-6).

Regarding claim 15, Sharma teaches wherein identifying the traffic flow comprises identifying, from the plurality of traffic flows, a traffic flow that pass through a plurality of locations through which only the employee passes (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people. Col. 9, line 42 – col. 10, line 3, In the exemplary embodiment shown in FIG. 2, the person with "tracking 3" 420C is recognized 240 as an employee among the people in the physical space 130 because the behavior analysis for the tracking of the person matches an employee detection criteria. In this particular application of the present invention, the employee's tracking stays within a "predefined area" 140, e.g., employee-only counter area, in the physical space during a predefined window of time, which is recognizable as an employee tracking according to the employee detection criteria. Col. 11, line 1 – col. 12, line 37, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at least one threshold for the frequency of tracking in a "predefined area" 140 of the physical space 130. Examples of the spatial rules can comprise frequency detection of the tracking in the employee only area, specific area, exit, and area behind counter. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Temporal rules, which comprise at least one threshold for dwell time and average trip time in a specific place of the physical space 130. Examples of behavior detection by the temporal rules can comprise stocking behavior for the shelves over certain duration of time. Rules for using repetitive pattern of behavior. Examples of such rules can comprise repetitive trips between two points in the physical space 130. Rules for the behavior changes caused by a specific event in the physical space 130, in which the behaviors driven by predefined specific events can be translated as the targeted employee behavior. Examples of such behavior can comprise responsive behavior to an announcement for the employee in the physical space 130, and change of velocity and direction in the tracking. Rules for utilizing the relationship among the tracks of people, in which the relationship shows the employee and non-employee interaction. Examples of such relationship can comprise one-to-many mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.); 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 7957565 B1) in view of Sharma et al. (US 8010402 B1) in the future referred to as Sharma2. 

Regarding claim 16, Sharma teaches a plurality of traffic flows (col. 8, line 54- col. 9, line 31, col. 12, lines 50-63) but does not specifically teach identifying age and gender of the customer. 

However, Sharma2 teaches wherein the at least one processor determines that, among the acquired plurality of traffic flows, a traffic flow other than the identified traffic flow is a traffic flow of a customer, and identifies age and gender of the customer (abstract, The present invention is a system and framework for augmenting any retail transaction system with information about the involved customers. This invention provides a method to combine the transaction data records and a customer or a group of customers with the automatically extracted demographic features (e.g., gender, age, and ethnicity), shopping group information, and behavioral information using computer vision algorithms. First, the system detects faces from face view, tracks them individually, and estimates poses of each of the tracked faces to normalize. These facial images are processed by the demographics classification module to determine and record the demographics feature vector. The system detects and tracks customers to analyze the dynamic behavior of the tracked customers so that their shopping group membership and checkout behavior can be recognized. Then the instances of faces and the instances of bodies can be matched and combined. Finally, the transaction data from the transaction data and the demographics, group, and checkout behavior data that belong to the same person or the same group of people are combined. Col. 2, lines 25-40, col. 4, line 27 – col. 5, line 15, col. 11, lines 5-20, Fig. 4-5, 7, 8). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Sharma to include/perform identifying age and gender of the customer, as taught/suggested by Sharma2. This known technique is applicable to the system of Sharma as they both share characteristics and capabilities, namely, they are directed to tracking customers movements throughout a retail store. One of ordinary skill in the art would have recognized that applying the known technique of Sharma2 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sharma2 to the teachings of Sharma would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such age and gender features into similar systems. Further, applying identifying age and gender of the customer would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional information on the customers within a retail environment.  	

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 7957565 B1) in view of Redman (US 20060010027 A1). 

Regarding claim 17, Sharma teaches a plurality of traffic flows (col. 8, line 54- col. 9, line 31, col. 12, lines 50-63) but does not specifically teach determine that the traffic flow of the customer corresponds to the predetermined traffic flow. 

However, Redman teaches wherein the at least one processor determines whether the traffic flow of the customer corresponds a predetermined traffic flow, and outputs service information for the customer when it is determined that the traffic flow of the customer corresponds to the predetermined traffic flow (¶ 66-69, The Path data or a traffic pattern may be correlated to increase sales, to remediate sales impediments or to facilitate sales by using product inducements. Path data may be used in real time to remediate impediments purchasing products. For example the path data of a customer of time and location may be used to send an employee to the location where a cart has been sitting for too long a time to determine if the customer needs assistance. The path data of location may be used to send a store asset, such as an employee or a forklift to locations where a customer will ultimately need assistance, such as purchasing lumber or goods that need to be moved, prepared or packaged, such as lumber, paint or loose items such as nails. Real time traffic data is the correlation and averaging of a plurality of paths taken by customers. Traffic pattern information can be used to predict path behavior and anticipate the need to allocate store assets, such as employees, to a particular location in the store. ¶ 40, The system and method of the present invention may also be used to allocate store assets such as employees and physical resources, forklifts for example. For example the identification tags may be read and correlated to detect when a critical mass of customers have aggregated in an area of a store, then directing employees to that area, or by then making physical resources more available to that area of the store to accommodate the increased number of customers. Traffic data may also be used to predict when a location within the store may need additional store resources or employees. In the program product and software implementation of the present invention, the critical mass number is predetermined according to the preferences of the user. The location of the store assets may be monitored as well by placing tracking devices on those assets. ¶ 73-75). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Sharma to include/perform outputs service information for the customer when it is determined that the traffic flow of the customer corresponds to the predetermined traffic flow, as taught/suggested by Redman. This known technique is applicable to the system of Sharma as they both share characteristics and capabilities, namely, they are directed to tracking customers movements throughout a retail store. One of ordinary skill in the art would have recognized that applying the known technique of Redman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Redman to the teachings of Sharma would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such predetermined traffic flow features into similar systems. Further, applying outputs service information for the customer when it is determined that the traffic flow of the customer corresponds to the predetermined traffic flow would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the retail store the ability to track and determine a customers movements to improve sales. 	

Other pertinent prior art references considered include Yada et al. (US 20170330206 A1) which discloses a motion line processing system that analyzes motion line information. Fuhr et al. (US 20130335572 A1) which discloses A flowchart of a method 100 of analyzing video data according to one embodiment is shown in FIG. 1. Method 100 comprises determining, in block 102, an average dwell time of customers at a plurality of particular locations within a store, using a plurality of video cameras directed at the plurality of particular locations, where each of the plurality of particular locations has a particular item, and ranking each of the particular locations based on the average dwell time at each of the particular locations in block 104. Azar et al. (US 20150235161 A1) which discloses tracking and processing of employee and consumer activities occurring in commerce settings. Borger et al. (US 20100185487 A1) which discloses In FIG. 2, a plurality of video cameras 200, 202, 204 are shown, as well as their respective fields of view 200A, 202A, 204A. One or more of the plurality of video cameras 200, 202, 204 are employed to automatically collect data representing movement of customers within the retail space. Godsey et al. (US 20020161651 A1) which discloses another method involves the manual recordation of consumer traffic using human monitors or video cameras to generate anecdotal evidence upon which recommendations for store environment modifications are then based.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683